Citation Nr: 0628670	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Whether new and material evidence has been submitted 
reopen a previously denied claim of entitlement to service 
connection for a chronic psychiatric disability, to include 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the veteran's 
previously denied claim of entitlement to service connection 
for a chronic psychiatric disability on the basis of his 
submission of new and material evidence and denied the claim 
on the merits, to include denial of service connection for 
PTSD.

The case was remanded in January 2004 and July 2005 for 
evidentiary and procedural development.  In April 2006, the 
case was referred to a physician associated with the Veterans 
Health Administration for a review of the pertinent record, a 
definitive psychiatric diagnosis, and a nexus opinion of how 
the diagnosis related to the veteran's period of active duty.  
The requested opinion was rendered in April 2006 and the 
veteran, via his representative, reviewed the opinion and 
thereafter, in July 2006, submitted a waiver of review by the 
agency of original jurisdiction, consenting to the referral 
of the appeal to the Board for immediate adjudication.  The 
case was returned to the Board in August 2006.


FINDINGS OF FACT

1.  In a prior final rating decision dated in December 1972, 
entitlement to service connection for a chronic psychiatric 
disorder was denied.  Thereafter, in subsequent RO and Board 
decisions, the denial of service connection for a chronic 
psychiatric disorder was confirmed.  

2.  The additional evidence submitted in the current 
application to reopen, subsequent to the aforementioned 
decisions, is not cumulative and redundant, bears directly 
and substantially upon the specific matters under 
consideration, and by itself or in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the appellant's claims of entitlement to 
service connection for a chronic psychiatric disorder, to 
include PTSD.

3.  The veteran's psychiatric disability did not have its 
onset during active military duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a chronic 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).

2.  A chronic psychiatric disability was not incurred, nor is 
one presumed to have been incurred in active service; the 
veteran's polysubstance dependence and personality disorder 
are not disabilities within the meaning of applicable VA laws 
and regulations, such that compensation may be paid for them.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (2005); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the provisions of the VCAA in 
correspondence dated in May 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records, Social Security Administration (SSA) 
records pertaining to his claim for Supplemental Security 
Income, and all relevant private and VA psychiatric treatment 
records for the period from 1972, 1978, and 1991 to 2004 have 
been obtained and associated with the evidence.  A Veterans 
Hospital Administration (VHA) nexus opinion dated in April 
2006 that addresses the issue on appeal has also been 
obtained and associated with the evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Furthermore, the veteran 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because this 
claim is being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.   Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.


Factual background and analysis:
Whether new and material evidence has been submitted reopen a 
claim of service connection for a chronic psychiatric 
disability, to include PTSD.

The RO has characterized the claim on appeal as entitlement 
to a psychiatric disorder, to include PTSD, but the veteran's 
appeal with regard to his psychiatric claim is more 
appropriately characterized as whether new and material 
evidence was submitted to reopen this claim.  This is so 
because in December 1972 the RO denied this claim, which was 
not appealed by the veteran, so that decision is final. The 
veteran must therefore submit new and material evidence to 
reopen the claim.  The Board acknowledges that in the rating 
decision on appeal that is dated in September 1999, the RO 
reopened the veteran's claim and then denied it on its 
merits.  However, the matter of whether new and material 
evidence has been received to reopen a claim is a material 
legal issue that the Board is required to address on appeal 
even when an agency of original jurisdiction reopens and 
denies the claim on its merits.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

The Board finds that the pertinent evidence submitted by the 
veteran includes oral hearing testimony and multiple 
psychiatric treatment reports which present a diagnosis of 
PTSD associated with the veteran's accounts of being 
persecuted in service because of his race, and of his 
involvement in race riots in service.  Therefore, this 
evidence is new and material to the claim as it is not 
cumulative and redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder.  The veteran's application to reopen his previously 
denied claim in this regard was thus properly reopened for a 
de novo review on the merits in the RO decision of September 
1999.

Factual background and analysis: 
Service connection for a chronic psychiatric disability, to 
include PTSD.

The veteran served in the United States Army as a rocket 
artillery crewman from June 1962 to May 1964.  He was 
initially stationed stateside, but from December 1962 to May 
1964, he served in the Federal Republic of Germany.  He did 
not participate in combat against enemy forces.  His service 
personnel records show that he received a proficiency score 
of "excellent" for his military performance from June 1962 
to December 1962.  Thereafter, for the period from December 
1962 to his discharge under honorable conditions in May 1964, 
he received an "unsatisfactory" proficiency rating.  
According to his personnel records, the veteran was found to 
have engaged in willful misconduct after he got intoxicated 
on alcohol and then instigated fights over racial issues.  
Other problems included assaulting a German civilian, being 
absent from his duty station, dereliction of duty, and not 
obeying a lawful order.-

The veteran's service medical records show that he was 
psychiatrically normal on entrance examination in June 1962.  
A treatment report dated in January 1963 shows that he 
injured his right hand in a fight in December 1962 while 
stationed at Barton Barracks in the Federal Republic of 
Germany.  His service personnel records reflect that he 
received several disciplinary actions for alcoholic 
intoxication, poor observance of his military duties, 
disruptive behavior, assaulting a German citizen, and 
deliberately provoking racial arguments with other soldiers.  
The report of a psychiatric evaluation conducted in September 
1963 shows that he did not have any psychiatric disorder, 
notwithstanding his episodes of drunkenness with disciplinary 
problems and drinking problems.  The report of a January 1964 
psychiatric evaluation shows that the veteran admitted to a 
history of excessive drinking, including an incident prior to 
service when he became drunk in his junior year of high 
school, argued with the school principal, quit high school, 
and thereafter immediately enlisted into the Army.  During 
the evaluation, the veteran related in a logical and coherent 
manner, manifesting no signs of psychiatric illness.  On 
separation examination in May 1964, he was deemed to be 
psychiatrically normal and denied having nervous trouble, a 
drinking habit, or depression on his medical history 
questionnaire.

Post-service VA, private, and SSA medical records dated from 
1972 to 2005 show that the veteran was treated for numerous 
mental disorders, including chronic alcoholism, substance 
abuse, adjustment, disorder, bipolar disorder, major 
depression, PTSD, and depression, with a mixed personality 
disorder with anti-social, schizotypal, and paranoid 
features.  The PTSD diagnosis was attributed to the veteran's 
account of being victimized during active duty on account of 
his race, but there is no indication that the examiners who 
provided this diagnosis had the opportunity to review the 
claims folder.  The records relate many post-service 
incidents of anti-social behavior exhibited by the veteran, 
and reflect that he was obsessed with racial issues and, as 
an African-American, perceived his adverse life circumstances 
as being the result of organized and deliberate actions by 
authority figures that conspired against him because of his 
race.

In oral hearing testimony presented in hearings before the 
Board in October 2002 and December 2005, and in various 
written accounts presented in support of his claim, the 
veteran alleged that he was exposed to the following 
stressors during his period of active service:

(1.)	While stationed in the Federal Republic of Germany in 
December 1962, the veteran was subjected to racial 
taunting by two white members of his unit, who called 
him racial slurs and threatened to lynch him.  The 
veteran stated that he had no problems with alcohol 
prior to service, but that the racial abuse he 
endured in service caused him to start drinking 
heavily. 
(2.)	The veteran referred to a witness named H.M. who 
served with him in his unit and witnessed the veteran 
being subjected to abuse on account of his race.  
According to the veteran, Mr. M. also had a German 
girlfriend who was killed when she got decapitated in 
an accident.  The veteran stated that he maintained 
contact with Mr. M., but that the witness now suffers 
from Alzheimer's disease.
(3.)	The veteran stated that he knew a cook named "Lucky" 
who beat his girlfriend or spouse to death with a 
frying pan.
(4.)	The veteran stated that he saw a sergeant shoot two 
enlisted men in a non-fatal shooting for inciting a 
race riot in Germany during service.  Three enlisted 
men called the veteran a racial slur, but the veteran 
was blamed for instigating the race riot.  Although 
he knew of several witnesses who would attest to 
this, with the exception of Mr. M., he was unable to 
locate any of them even with the assistance of a 
private investigator.
(5.)	The veteran reported that he experienced a high level 
of emotional stress during military service while 
handling nuclear warheads as a rocket artillery 
crewman.

The psychiatric treatment records that present a diagnosis of 
PTSD have linked this diagnosis to the veteran's alleged 
stressor of being victimized on account of his race during 
active duty.  The records present no link between his PTSD 
diagnosis and the other alleged stressors of handling nuclear 
warheads as a rocket artillery crewman, or of learning of the 
gruesome death of Mr. H.M.'s German girlfriend or the beating 
death of "Lucky" the cook's spouse or girlfriend at his 
hands.  In any case, a review of the service medical and 
personnel records and other documents associated with the 
claims folder contain no objective corroborating proof of the 
veracity of the accounts regarding the violent and gruesome 
deaths of the aforementioned women.

The veteran's service records establish that he was involved 
in racial incidents that he had willfully instigated during 
his period of active duty.  To resolve the question of 
whether or not these incidents qualify as a PTSD-related 
stressor, the veteran's claims folder was referred to a 
Veterans Health Administration (VHA) medical expert in 
psychiatric medicine.  In an April 2006 opinion, the VHA 
medical expert reported that he had reviewed the veteran's 
medical history contained within his claims file, including 
the medical reports presenting a diagnosis of PTSD linked to 
the veteran's self-instigated racially-motivated incidents in 
service.  Based on his overview of the assembled record of 
the veteran's psychiatric and social history, the medical 
expert determined that the veteran's definitive psychiatric 
diagnosis was polysubstance dependence on Axis I, and 
antisocial personality disorder on Axis II.  The medical 
expert found no link between the veteran's current 
psychiatric problems and his military service and presented 
the following commentary:

"The (veteran) was noted to be using alcohol 
regularly during service and there are notes in 
his service medical record that this pre-dated his 
service, that he had a history of alcohol abuse 
and behavioral problems prior to service; so 
therefore, I do not see that any psychiatric 
history had its clinical onset in service and 
likely it happened before the service.  I do not 
see that there is a cause-and-effect relationship 
with any in-service incident.  To make a diagnosis 
of post-traumatic stress disorder, in my opinion, 
requires that the (veteran) is victimized by the 
trauma, and if (he) is inciting fights and 
inciting incidents like (the racial incidents 
noted in service), in my opinion that does not 
meet stressor criteria for PTSD.  I do not see 
that the (veteran) has PTSD.

I do not see that the (veteran) suffers post-
traumatic stress disorder based on anything that 
happened in service.  If he instigated fights and 
got into trouble in this regard, that, in my 
opinion, does not meet stressor criteria because 
he chose to instigate it; and in that sense, I do 
not feel that the (veteran) meets criteria for 
post-traumatic stress disorder.  Again, I feel the 
most likely diagnoses in this case are 
polysubstance dependence and antisocial 
personality disorder."

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2005); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of 38 C.F.R. § 3.1(y) (2005), and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

In the present case, the veteran's military records clearly 
establish that he did not serve in combat.  His PTSD 
diagnosis is predicated on racial incidents which he claims 
were precipitating stressors.  Other stressors, which include 
the violent death of "Lucky" the cook's spouse/girlfriend 
at Lucky's hands, the gruesome death of H.M.'s German 
girlfriend by accidental decapitation, and his alleged 
handling of nuclear warheads as a rocket artillery crewman 
are neither verified by any objective documentation or are 
otherwise linked to his PTSD diagnosis.  

The racial incidents linked to the veteran's PTSD diagnosis 
are shown to have occurred during the veteran's period of 
service.  However, the service records also show that the 
veteran was not an innocent victim of these incidents, but 
rather that he actively instigated them through his 
deliberately provocative behavior while intoxicated.  The 
Board invests great probative weight on the April 2006 
opinion of the VHA medical expert, who presented a definitive 
psychiatric diagnosis based on his overview of the entire 
medical record contained within the veteran's extensive 
claims file.  The VHA medical expert determined that the 
diagnoses of PTSD shown in the veteran's medical history were 
invalid because the racial incidents that the veteran 
actively instigated could not serve as a stressor upon which 
a true PTSD diagnosis could based.  The definitive 
psychiatric diagnosis presented was polysubstance abuse on 
Axis I, and an antisocial personality disorder on Axis II.  
The Axis I diagnosis relates to acts of willful misconduct on 
part of the veteran, for which VA compensation may not be 
paid.  The Axis II diagnosis relates to a personality 
disorder that, as a matter of law, is not considered to be a 
disability for purposes of determining entitlement to VA 
compensation benefits, pursuant to 38 C.F.R. § 3.303(c) 
(2005).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In view of the VHA medical expert's objective medical 
conclusion, the Board finds that the objective evidence does 
not support the veteran's claim of entitlement to service 
connection for a chronic psychiatric disability, to include 
PTSD.  His appeal is therefore denied.  Because the evidence 
in this case is not approximately balanced, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005; 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  New and material evidence having been received, the claim 
for entitlement to service connection for PTSD is reopened.

2.  Entitlement to service connection for a chronic 
psychiatric disability, to include PTSD, is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


